Citation Nr: 0123322	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  01-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in December 2000.  That decision denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death.  The denial was duly 
appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The veteran was not proceeding directly to active duty 
for training at the time of his death.


CONCLUSION OF LAW

The veteran was not on inactive duty for training at the time 
of his death. 38 U.S.C.A. §§ 101, 106, 1310, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.6 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) codified at 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001) and its implementing regulations 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159 and 3.326(a)).  These new provisions 
have eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duties to 
assist and notify, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(VA cannot assist in the development of a claim that is not 
well grounded).  The provisions are applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099 (2000); 66 Fed. 
Reg. at 45,620.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. at 
45,630 (to be codified at 38 C.F.R. § 3.159(a)).  The record 
shows that the appellant was notified in the original rating 
decision and the statement of the case (SOC) of the reasons 
and bases for the denial of her claim.  These documents serve 
to inform the appellant of the evidence needed to 
substantiate her claim for bilateral hearing loss.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and SOC sent to the 
appellant informed her of the information and evidence needed 
to substantiate her claims and complied with all of VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. at 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The appellant has not 
referenced any available unobtained evidence that might aid 
her claim or that might be pertinent to the bases of the 
denial of this claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
appellant with regard to her claim for DIC benefits.  There 
is sufficient evidence of record to decide her claim 
properly.


DIC

Dependency and indemnity compensation benefits are payable to 
the surviving spouse, children, or parent of any veteran who 
dies in the active military, naval, or air service. 
38 U.S.C.A. § 1310.  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training in which the individual was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6. 

Any individual who is disabled or dies from an injury 
incurred while proceeding directly to or returning directly 
from authorized inactive duty training is deemed to have been 
on inactive duty training at the time such injury was 
incurred.  In determining whether the individual was disabled 
or died from an injury so incurred, VA shall take into 
account the hour on which the individual began the travel, 
the hour on which such individual was scheduled to arrive for 
duty, the method of travel, the itinerary, the manner in 
which the travel was performed, and the immediate cause of 
disability or death.  Whenever any claim is filed alleging 
that the claimant is entitled to benefits by these 
provisions, the burden of proof shall be on the claimant.  
38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e); see also 38 C.F.R. 
§ 3.6(d)(4) (inactive duty training generally includes duty 
performed by a member of the National Guard of any state).

Facts of the Case

The appellant contends that her husband, the veteran, was 
proceeding directly to authorized inactive duty training on 
August 9, 1989, when he was in a motor vehicle accident.  The 
veteran's certificate of death indicates that injuries 
sustained in the accident resulted in a perforated jejunum, 
septic shock, and ultimately his death on August 18, 1989.  
The accident is noted to have occurred three miles east of 
Plains, Montana.

The appellant has submitted a copy of the unit orders for his 
unit's annual training period.  The orders indicate that he 
was to Annual Training for August 12, 1989 to August 26, 
1989.  His home station was La Grande, Oregon.  Subsequent to 
reporting for duty, his unit was to proceed to Gowen Field, 
Idaho.  

A statement from Col. J.M.C., Oregon National Guard, dated in 
April 2000 was submitted.  He recalled that the veteran was 
not excused from training.  The veteran was expected to 
attend and to the best of J.M.C.'s knowledge was traveling 
from his job site to assume his National Guard duties.

The appellant recalled that the veteran called her and told 
her that when he got off of work he would be heading back and 
he would see her sometime the next day.  He also said he was 
just stopping in to pick up his Guard stuff and then had to 
go to La Grande.  She noted that her husband was a logger and 
his job kept him in Montana for weeks at a time.  

The RO has attached to the veteran's claims folder driving 
directions showing routes, times, and distances between 
Plains, Montana, the veteran's jobsite; his home in Milton-
Freewater, Oregon; La Grande, Oregon, his home station; and 
Boise, Idaho, the location of Gowen Field.  This information 
reveals that the trip from Montana to Milton-Freewater covers 
344 miles and takes 5 hours and 49 minutes.  The trip from 
Milton-Freewater to La Grande covers 73 miles and takes 1 
hour and 18 minutes.

Analysis

Entitlement to dependency and indemnity compensation benefits 
necessarily turns on whether the deceased was in qualifying 
travel status at the time of his death. It is VA's 
responsibility to determine if the deceased died while 
proceeding directly to or from authorized duty.  38 C.F.R. 
§ 3.6(e)(2).

The Board finds that evidence of record does not support a 
finding that the veteran was proceeding directly to report to 
his home duty station.

The appellant recalled veteran told her that he would see her 
the next day after getting off work.  It appears that the 
trip from his job site to his home would take approximately 
six hours.  Presumably, he would arrive sometime after 3:00 
a.m. on August 10, 1989, six hours after leaving on his trip 
home.  This leaves the remainder of August 10 and August 11, 
to report to his duty station located only 1 hour and 18 
minutes away from his home.

The excess time involved indicates that the veteran would 
have been spending substantial amounts of time engaged in 
pursuits other than proceeding directly to his home duty 
station.  The evidence supports a finding that the veteran 
was on his way home from a jobsite rather than proceeding 
directly to his home duty station.

The Board finds that the appellant has not satisfied the 
burden of proof to establish that the veteran was proceeding 
directly to active duty.  38 U.S.C.A. § 106(d), 5107 (West 
1991 & Supp. 2001).  The benefits sought on appeal are 
accordingly denied.


ORDER

The claim for DIC benefits is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

